            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 1 of 31



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK


 PRIVACY INTERNATIONAL;
 AMERICAN CIVIL LIBERTIES UNION;
 AMERICAN CIVIL LIBERTIES UNION FOUNDATION; and
 CIVIL LIBERTIES AND TRANSPARENCY CLINIC,

                              Plaintiffs,

        v.                                                        Case No. 18-cv-1488

 FEDERAL BUREAU OF INVESTIGATION;
 DRUG ENFORCEMENT ADMINISTRATION;
 DEPARTMENT OF JUSTICE CRIMINAL DIVISION;
 U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT;
 U.S. CUSTOMS AND BORDER PROTECTION;
 INTERNAL REVENUE SERVICE;
 U.S. SECRET SERVICE;
 DEPARTMENT OF JUSTICE OFFICE OF THE INSPECTOR
    GENERAL;
 DEPARTMENT OF HOMELAND SECURITY OFFICE OF
    THE INSPECTOR GENERAL;
 DEPARTMENT OF THE TREASURY OFFICE OF THE
    INSPECTOR GENERAL; and
 TREASURY INSPECTOR GENERAL FOR TAX
    ADMINISTRATION,

                              Defendants.


                  AMENDED COMPLAINT FOR INJUNCTIVE RELIEF

                                      INTRODUCTION

       1.      This is an action under the Freedom of Information Act, 5 U.S.C. § 552, seeking

the release of records concerning the government’s use of hacking to pursue ordinary law

enforcement investigations. These records have been improperly withheld from Plaintiffs by the

Defendants.
             Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 2 of 31



        2.       Law enforcement agencies throughout the federal government have used hacking

tools and methods to accomplish a wide variety of intrusive surveillance. Hacking facilitates

surreptitious, often remote, access to computers and therefore to personal, private data stored on

people’s cell phones, laptops, and other devices. Some tools allow the government to force

computers to reveal identifying details about anonymous internet users. Others go much further,

for example, allowing agents to engage in real-time surveillance by activating a device’s

microphone or camera to record without the user’s knowledge or consent.

        3.       Law enforcement agencies have spent millions of dollars purchasing computer

hacking tools or services. These tools and services are increasingly widespread and commercially

accessible. Numerous private companies directly market sophisticated hacking tools and services

to ordinary law enforcement agencies. Indeed, Plaintiff Privacy International has documented at

least 500 surveillance technology companies around the world, including many that focus on

hacking, that sell products and services exclusively to government clients for law enforcement and

other purposes.

        4.       Increasingly, these tools are being used in ordinary day-to-day investigations, as

contrasted with national security or foreign intelligence investigations. For example, in 2017, the

FBI reportedly deployed hacking to identify a scammer impersonating a seafood vendor purporting

to do business with Wegmans Food Markets. In that case, the FBI created a Microsoft Word

document sent to the scammer that, when opened, connected the scammer’s computer to an FBI

server and transmitted the scammer’s internet protocol (“IP”) address and information relating to

the scammer’s computer’s operating system. See Joseph Cox, The FBI Created a Fake FedEx

Website to Unmask a Cybercriminal, Motherboard, Nov. 26, 2018.1


        1
         Available at: https://motherboard.vice.com/en_us/article/d3b3xk/the-fbi-created-a-fake-fedex-website-to-
unmask-a-cybercriminal.

                                                        2
            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 3 of 31



       5.      Law enforcement use of hacking presents a unique threat to individual privacy.

Hacking can be used to obtain volumes of personal information about individuals that would never

previously have been available to law enforcement. Devices like cell phones and laptops store vast

amounts of vital and extraordinarily sensitive information: detailed location records, intimate

details of private communications, logs of everything that a person has read, written, or seen

online, financial information, health information, and more. The notion that the government can

access and obtain all of this information quickly and easily simply by running software on a

person’s device—and that it can even do so remotely and surreptitiously—represents a remarkable

expansion of the government’s surveillance powers.

       6.      There is also a significant concern that hacking can sweep up innocent users

alongside those targeted by a government agency. Software can spread beyond a targeted device.

In some instances, hacking techniques are designed to target a broad and undifferentiated class of

individuals.

       7.       For example, one technique, commonly known as a “watering hole attack,”

involves commandeering and reconfiguring a website or internet service in order to deliver

software to any device visiting the site. The FBI is known to have deployed this kind of attack on

at least two occasions in order to surreptitiously gather information from infected computers and

send it back to the FBI. In at least one instance, the FBI deployed this hack against an internet

service suspected of hosting websites facilitating illicit activity, but which also hosted websites

facilitating perfectly legal activity. Because the FBI cast its net too widely, numerous law-abiding

civilians were likely affected.

       8.      Hacking also poses a serious threat to computer security. Hacking techniques

exploit security vulnerabilities in electronic devices and the software that runs on them, which



                                                 3
            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 4 of 31



many individuals may use. When law enforcement takes advantage of these vulnerabilities to

conduct surveillance, it leaves a virtual door open for identity thieves, scammers, and others to

similarly attack these devices. The government’s use of hacking thus involves a trade-off against

the general security of individuals’ digital lives in favor of the government’s surveillance powers.

       9.      Because of the privacy and security implications of hacking as well as its potential

for misuse, the public has a strong interest in learning about how law enforcement is deploying

and regulating hacking. At present, the public is in the dark about the extent to which ordinary law

enforcement agencies use hacking. Even the rules and procedures that regulate law enforcement’s

use of hacking are largely secret.

       10.     For example, the public does not know when law enforcement agencies believe

they can use hacking without obtaining a warrant or other judicial authorization. The public does

not even know whether many of the defendant agencies have internal rules or protocols governing

hacking. Without more information, the public is not able to exercise meaningful democratic

oversight of this new and intrusive law enforcement capability. Even criminal defendants may not

be fully aware of whether the government has engaged in hacking to search their devices, nor the

scope and process of those searches. This degree of secrecy creates significant opportunities for

misuse and abuse.

       11.     In order to remedy this problem, Plaintiffs Privacy International, the American

Civil Liberties Union and the American Civil Liberties Union Foundation, and the Civil Liberties

and Transparency Clinic of the University at Buffalo School of Law submitted FOIA requests to

seven major federal law enforcement agencies and the inspectors general that oversee them. The

requests seek information about what hacking tools and methods the government has acquired or

developed; the legal interpretations, rules, and protocols, if any, that agencies have adopted to



                                                 4
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 5 of 31



govern such activities; how often they are used in ordinary criminal investigations; documented

instances of misuse or abuse; and other basic information.

       12.     Plaintiffs filed the FOIA requests more than 120 days ago. Thus far, no Defendant

has complied with its obligation to provide a prompt, full response. Nine of the Defendants have

failed to provide any response at all; the other two provided cursory responses that were plainly

insufficient, in violation of the FOIA.

       13.     Plaintiffs therefore bring this lawsuit to compel Defendants to comply with the

FOIA and disclose information about computer hacking so that people can engage in meaningful

public deliberation about when and how law enforcement agencies should be able to use this new

and intrusive capability.

                                 JURISDICTION AND VENUE

       14.      This Court has jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

       15.     Venue lies in this district pursuant to 5 U.S.C. § 552(a)(4)(B) because Plaintiff Civil

Liberties and Transparency Clinic has its principal place of business in Erie County, New York.

                                            PARTIES

       16.     Privacy International (“PI”) is a public interest, non-profit organization based in

London, the United Kingdom, that defends the right to privacy around the world. PI is committed

to ensuring that government surveillance complies with the rule of law and the international human

rights framework. As part of this commitment, PI advocates for strong privacy protections and

safeguards, including against the use of hacking by governments. PI further seeks to ensure that

the public is informed about the conduct of governments in matters that affect the right to privacy.

PI conducts research and investigations into government surveillance across the globe and shares



                                                 5
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 6 of 31



its findings with public officials, advocates, and the general public. PI is a registered charity in the

U.K. and its principal place of business is in London.

       17.     The American Civil Liberties Union together with the American Civil Liberties

Union Foundation (collectively, “ACLU”) is a nationwide, non-profit, non-partisan organization

with more than 2 million members dedicated to the constitutional principles of liberty and equality.

The ACLU is committed to ensuring that the U.S. government acts in compliance with the

Constitution and laws, including international legal obligations. The ACLU is also committed to

principles of transparency and accountability in government, and seeks to ensure that the American

public is informed about the conduct of its government in matters that affect civil liberties and

human rights. The ACLU is headquartered in New York City. The American Civil Liberties Union

Foundation is a separate § 501(c)(3) organization that educates the public about civil liberties and

employs lawyers who provide legal representation free of charge in cases involving civil liberties.

       18.     The Civil Liberties & Transparency Clinic (“CLTC”) is a public-interest legal clinic

at the University at Buffalo School of Law. CLTC provides pro bono legal services and engages

in policy research to defend free speech, privacy, and other individual rights, and to press for

greater transparency and accountability in government.

       19.     Defendant Federal Bureau of Investigations (“FBI”) is a component of the

Department of Justice. FBI is an agency within the meaning of 5 U.S.C. § 552(f)(1).

       20.     Defendant Drug Enforcement Administration (“DEA”) is a component of the

Department of Justice. DEA is an agency within the meaning of 5 U.S.C. § 552(f)(1).

       21.     Defendant Department of Justice Criminal Division (“DOJ-CD”) is a component

of the Department of Justice. DOJ-CD is an agency within the meaning of 5 U.S.C. § 552(f)(1).




                                                   6
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 7 of 31



       22.    Defendant Immigration and Customs Enforcement (“ICE”) is a component of the

Department of Homeland Security. ICE is an agency within the meaning of 5 U.S.C. § 552(f)(1).

       23.    Defendant Customs and Border Protection (“CBP”) is a component of the

Department of Homeland Security. CBP is an agency within the meaning of 5 U.S.C. § 552(f)(1).

       24.    Defendant Internal Revenue Service (“IRS”) is a component of the Department of

the Treasury. IRS is an agency within the meaning of 5 U.S.C. § 552(f)(1).

       25.    Defendant United States Secret Service (“USSS”) is a component of the

Department of Homeland Security. USSS is an agency within the meaning of 5 U.S.C. § 552(f)(1).

       26.    Defendant Department of Justice Office of the Inspector General (“DOJ-OIG”) is

a component of the Department of Justice. DOJ-OIG is an agency within the meaning of 5 U.S.C.

§ 552(f)(1). DOJ-OIG is responsible for auditing and investigating DOJ programs for waste, fraud,

abuse, and misconduct. DOJ-OIG has oversight authority over Defendants FBI, DOJ-CD, and

DEA.

       27.    Defendant Department of Homeland Security Office of the Inspector General

(“DHS-OIG”) is a component of the Department of Homeland Security. DHS-OIG is an agency

within the meaning of 5 U.S.C. § 552(f)(1). DHS-OIG is responsible for auditing and investigating

DHS programs for waste, fraud, abuse, and misconduct. DHS-OIG has oversight authority over

Defendants ICE, CBP, and USSS.

       28.    Defendant Department of the Treasury Office of the Inspector General (“Treasury-

OIG”) is a component of the Department of the Treasury. Treasury-OIG is an agency within the

meaning of 5 U.S.C. § 552(f)(1). Treasury-OIG is responsible for auditing and investigating

Treasury programs for waste, fraud, abuse, and misconduct. Treasury-OIG has oversight authority




                                               7
           Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 8 of 31



over Defendant IRS and other components of the Department of the Treasury that engage in

criminal investigations.

         29.   Defendant Treasury Inspector General for Tax Administration (“TIGTA”) is a

component of the Department of the Treasury. TIGTA is an agency within the meaning of 5 U.S.C.

§ 552(f)(1). TIGTA is responsible for auditing and investigating IRS programs for waste, fraud,

abuse, and misconduct.

                                  FACTUAL BACKGROUND

         30.   Law enforcement agencies have begun using commercial and bespoke hacking

tools and methods to interfere with computer systems in order to access and gather highly sensitive

information, including individuals’ locations, internet activities, communications, and personal

files.

         31.   Hacking encompasses a diverse set of techniques, but generally refers to an act or

series of acts that interfere with a computer system, causing it to act in a manner unintended or

unforeseen by the manufacturer, user or owner of that system. Hacking often enables remote access

to systems and potentially to all of the data stored on those systems.

         32.   In many instances, hacking involves surreptitiously installing software or code on

a target device. That software—sometimes known as “malware”—can then cause the device to

search for and report back information or exfiltrate data. Some hacking tools allow a remote user

to activate a device’s camera and microphone, to log keystrokes, or to otherwise hijack a

computer’s functions without the user’s knowledge or consent.

         33.   Hacking is often used in conjunction with so-called “social engineering” techniques

which, in this context, refer to the use of confidence tricks to gain a target’s trust in order to

facilitate hacking or otherwise gain access to a target system. For example, an investigator may



                                                 8
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 9 of 31



impersonate a trusted individual or organization in order to persuade the target to download a file

or click a link that installs malware on the target’s device.

       34.     The government’s use of hacking raises deep concerns for several reasons: it

threatens individual privacy; it threatens the security of computers and trust online; it is

increasingly widespread; and it is not currently subject to clear rules.

              Government hacking raises novel and profound privacy concerns

       35.     Hacking enables governments to remotely and surreptitiously access computers and

the data stored on them. It also enables governments to conduct novel forms of real-time

surveillance, such as by covertly turning on a device’s microphone, camera or GPS-based locator

technology. The information obtained through hacking can include details about a person’s

movements, communications, internet searches, personal files, and other private data. The

government can then use this information to build a complete profile of that person or even reveal

their most private innermost thoughts.

       36.     Before smartphones and laptops, much of this data, such as internet search and

browsing history, simply did not exist. Similarly, it was not possible to obtain a record of a person’s

historical movements. And far fewer communications were stored, or even made in writing.

       37.     It is now a fact of modern life that electronic devices are collecting and storing

massive amounts of personal data all of the time. As the Court noted in Riley v. California, “more

than 90% of American adults who own a cell phone keep on their person a digital record of nearly

every aspect of their lives—from the mundane to the intimate.” 134 S. Ct. 2473, 2479 (2014).

Many phones automatically log a person’s movements over time and some devices even track

whether a person is running, walking, sitting, or sleeping. Every time a person shops for something




                                                  9
             Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 10 of 31



online, that information is saved. Every time a person sends a text message to a friend or family

member, that text message is saved.

         38.     Mobile software applications or “apps” also generate and store personal, private

data related to many different facets of a person’s life. As the Court also noted in Riley, “There are

apps for Democratic Party news and Republican Party news; apps for alcohol, drug, and gambling

addictions; apps for sharing prayer requests; apps for tracking pregnancy symptoms; apps for

planning your budget; apps for every conceivable hobby or pastime; apps for improving your

romantic life. There are popular apps for buying or selling just about anything, and the records of

such transactions may be accessible on the phone indefinitely.” 134 S. Ct. at 2490. All of this

information is susceptible to capture through hacking.

         39.     Even hacking methods that do not acquire the most sensitive information about

targets can still raise significant privacy concerns. Hacking software that forces a device to reveal

its IP address to law enforcement can abridge a person’s anonymity in contexts where there are

First Amendment interests at stake. For example, in an operation involving an online entity known

as “Freedom Hosting,” the FBI seized a web server and configured it to deploy a piece of malicious

code that de-anonymized all visitors. The operation was meant to target visitors to a child

pornography website, but at least one perfectly legal website—a secure email service—was hosted

on the same server and the FBI malware infected everyone visiting that site as well. See Joseph

Cox, Unsealed Court Docs Show FBI Used Malware Like ‘A Grenade,’ Motherboard, Nov. 7,

2016.2




         2
          Available at: https://motherboard.vice.com/en_us/article/wnxbqw/unsealed-court-docs-show-fbi-used-
malware-like-a-grenade; Kevin Poulsen, FBI Admits It Controlled TOR Servers Behind Mass Malware Attack, Sept.
13, 2013, https://www.wired.com/2013/09/freedom-hosting-fbi/.

                                                     10
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 11 of 31



       40.     Government hacking attacks, such as these, demonstrate how readily hacking

techniques can be deployed, and their potential to collect significant amounts of private

information. More public information about government hacking is necessary in order to have a

meaningful public dialogue about the threat that it poses to individuals’ privacy.

         Government hacking threatens the security of computers and trust online

       41.     Hacking by its very nature preys on the security weaknesses of computers or the

software programs that run on them. Hacking perpetuates these vulnerabilities and potentially

places every user of those devices or programs at risk. Today’s government-exploited weakness

may be tomorrow’s international identity-theft opportunity.

       42.     For example, law enforcement agencies regularly hire companies to hack phones

or other devices that are protected by passwords. These hacks can involve exploiting

vulnerabilities in software. The government’s use of hacking takes advantage of these

vulnerabilities and creates incentives for the government to keep them secret rather than disclose

them to companies so that they can be patched.

       43.     The government’s use of hacking can also undermine trust online, particularly

where the government uses “social engineering” techniques to impersonate trusted third-parties or

otherwise gain a target’s confidence.

       44.     For example, in 2007, an FBI agent impersonated a news reporter in order to trick

a high school student into giving the investigator his identity. The agent, posing as an Associated

Press (“AP”) reporter, sent the student a link to a supposed AP story about prank bomb threats that

had been sent to his school. The link directed the student, who was suspected of calling in the hoax

threats, to a webpage showing a fake AP article that the FBI had created. The AP did not consent

to the impersonation. The website delivered malware to the student’s computer that enabled the



                                                 11
            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 12 of 31



FBI to obtain the student’s IP address. The AP strongly criticized the FBI, noting that the FBI’s

actions threatened to undermine public trust in news organizations. See Mike Carter, FBI Created

Fake Seattle Times Web Page to Nab Bomb-Threat Suspect, Seattle Times, Oct. 27, 2014.3

        45.      More recently, in 2017, the FBI deployed a fake FedEx webpage, designed to

capture the IP address of an alleged internet scammer. The fake webpage displayed an error

message, stating that it did not allow connection through unidentifiable proxy servers. This

message was meant to force the alleged scammer to use an identifiable connection. It is unclear

whether FedEx consented to the FBI’s impersonation of their website. See Joseph Cox, The FBI

Created a Fake FedEx Website to Unmask a Cybercriminal, Motherboard, Nov. 26, 2018.4

         Government hacking tools are increasingly widespread and readily deployed

        46.      Government hacking poses increasingly urgent privacy and security risks because

sophisticated hacking tools are becoming more widely available and increasingly easy to deploy.

Law enforcement agencies can now purchase powerful hacking tools off the shelf from private

companies or outsource hacking directly to such companies. PI has identified more than 500

surveillance technology companies around the world, including many that focus on hacking, that

sell products and services exclusively to government clients for law enforcement and other

purposes.

        47.      For example, ICE and the FBI have each spent at least $2 million on powerful phone

and laptop hacking technology from the Israeli surveillance technology company Cellebrite.

        48.       Similarly, the DEA has expressed interest in hacking tools produced by NSO

Group, according to documents obtained in response to a FOIA request.


        3
          Available at: https://www.seattletimes.com/seattle-news/fbi-created-fake-seattle-times-web-page-to-nab-
bomb-threat-suspect/.
        4
          Available at: https://motherboard.vice.com/en_us/article/d3b3xk/the-fbi-created-a-fake-fedex-website-to-
unmask-a-cybercriminal.

                                                        12
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 13 of 31



        49.      DEA has also reportedly spent almost $1 million on hacking technology sold by

the Italian surveillance technology company Hacking Team.

        50.      The extent to which law enforcement agencies use hacking is largely unknown to

the public; however, these reports and others suggest that their use is expanding.

                       Government hacking raises significant legal concerns

        51.      In light of the privacy and security implications of hacking, as well as its potential

for misuse, these tools and methods should be subject to clear, public rules. At present, however,

it is unclear what rules Defendants believe govern their use of hacking. It is also unclear whether

law enforcement agencies have adopted internal protocols to regulate and oversee the deployment

of hacking.

        52.      Under U.S. law, where the government seeks to search an individual’s cell phone

or computer for information stored there, a warrant is ordinarily required and must be founded

upon probable cause that the device will contain evidence of a crime. Where the government seeks

to intercept the content of communications in real time, the law generally requires a warrant

founded upon probable cause not just that a person has committed or will commit a crime, but also

that the targeted communication channels will be used in connection with the crime or are owned

by the target.

        53.      More broadly, “searches and seizures” must comply with the Fourth Amendment’s

“reasonableness” requirement, which generally requires a warrant. Warrants, in turn, can be issued

only upon a finding of probable cause and only when they describe with particularity the places or

things to be searched or seized. Additionally, law enforcement agencies may be required to adopt

minimization procedures to mitigate the privacy intrusion on individuals who are not the targets

of an investigation.



                                                  13
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 14 of 31



       54.     Little is known about the internal rules that law enforcement agencies have adopted

to regulate the deployment of hacking and related social engineering techniques by agency

officials. It is unclear whether and when law enforcement agencies even regard hacking and related

social engineering techniques as subject to warrant requirements or other legal constraints.

       55.     Hacking raises serious questions under the Fourth Amendment and various

statutes. Yet the public does not know what the government’s interpretations of these laws are, or

what protocols the government has in place to ensure compliance with law. Transparency in this

area is necessary in order for the public to be able to engage in a meaningful discussion regarding

the lawfulness of law enforcement hacking.

                                     THE FOIA REQUESTS

       56.     Plaintiffs submitted two FOIA requests (collectively, the “Requests”) in order to

shed light on the government’s use of hacking for law enforcement purposes. The first request (the

“Law Enforcement Request”) seeks records from seven federal law enforcement agencies. The

second request (the “OIG Request”) seeks records from the Offices of Inspector General that

oversee those law enforcement agencies.

       57.     Plaintiffs submitted the Law Enforcement Request to the federal law enforcement

agencies that appear most likely to engage in hacking for domestic investigative purposes. The

FBI and DEA are both known to have engaged in hacking to conduct investigations of domestic

crimes. ICE and CBP are the principal immigration enforcement agencies and both engage in

sophisticated electronic surveillance. The USSS and the IRS conduct investigations of financial

and computer-based crimes. DOJ-CD is responsible for establishing policies, procedures, and legal

interpretations regarding electronic surveillance methods and for litigating issues involving

hacking in federal criminal cases.



                                                14
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 15 of 31



       58.     The Law Enforcement Request seeks basic information concerning each of these

agencies’ use of hacking. It is attached hereto as Exhibit A.

       59.     Specifically, the Law Enforcement Request includes a definition of “hacking

techniques” and seeks five specific categories of records on the subject, reproduced here:

               1.     Records relating to the agency’s use, acquisition, borrowing, sale, loan,
                      research, and/or development of hacking techniques or equipment,
                      software and/or technology that implements or facilitates hacking
                      techniques including, but not limited to:
                              a. Purchase orders, lease agreements, invoices, receipts and/or
                              contracts with entities providing such equipment, software and/or
                              technology;
                              b. Policies, guidelines, legal opinions and/or rules;
                              c. Documents requiring or requesting that information regarding
                              hacking techniques be kept confidential;
                              d. Deployment and/or training materials, including materials from
                              internal and external conferences, courses, training sessions,
                              workshops, or similar events;
                              e. Marketing, promotional, or informational materials, including
                              materials from external conferences, trade shows, training sessions,
                              workshops, or similar events that employees of the agency have
                              attended.
               2.     Records that constitute or contain reports, audits, assessments, or
                      statistical information about hacking techniques or law enforcement
                      investigations in which a hacking technique was deployed.
               3.     Records reflecting internal approvals or authorizations (or
                      disapprovals/denials) of the use of a hacking technique in a criminal or
                      civil investigation, as well any standard forms, templates, checklists or
                      similar documents that are used as part of any internal process(es) for
                      obtaining approval to use hacking techniques.
               4.     Licenses, waivers, or agreements with local, state and/or federal agencies
                      or foreign entities, including foreign law enforcement agencies, that
                      concern the use of hacking techniques.
               5.     Communications with local, state and/or federal agencies or foreign
                      entities, including foreign law enforcement agencies, that concern
                      “computer network exploitation” or a “network investigative technique.”

                                                15
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 16 of 31



        60.     Plaintiffs submitted the OIG Request to four Offices of Inspector General,

specifically the DOJ-OIG, DHS-OIG, Treasury-OIG, and TIGTA.

        61.     The OIG Request seeks reports and underlying records relating to OIG

investigations of government hacking. The Request is attached hereto as Exhibit B.

        62.     Specifically, the OIG Request includes the same definition of “hacking techniques”

as the Law Enforcement Request but seeks the following two categories of records:

                1.     Any reports, memoranda, summaries or similar documents arising out of an
                       investigation, internal inquiry, audit, evaluation or other oversight activity
                       that concerns hacking techniques or the use of equipment, software and/or
                       technology that implements or facilitates hacking techniques.

                2.     Any records that the OIG relied upon in the course of preparing reports or
                       other documents responsive to request (1) above.

        63.     Both Requests ask for expedited processing pursuant to 5 U.S.C. § 552(a)(6)(E).

        64.     Both Requests ask for a public interest fee waiver as defined in 5 U.S.C.

§ 552(a)(4)(a)(iii).

        65.     Both Requests ask for a waiver of search and review fees because Plaintiffs qualify

for “news media” or “educational institution” status under 5 U.S.C. § 552(a)(4)(A)(ii).

        66.     As detailed below, Defendants have failed to provide the records requested by

Plaintiffs in the Request, despite the Act’s requirement of an agency response within twenty

working days.

        67.     As further detailed below, Plaintiffs have exhausted applicable administrative

remedies or are deemed to have exhausted administrative remedies because Defendants have failed

to respond within the statutory deadlines. 5 U.S.C. § 552(a)(6)(C)(i).




                                                 16
            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 17 of 31



                                    AGENCY RESPONSES

                                Federal Bureau of Investigation

       68.      Plaintiffs submitted the Law Enforcement Request to the FBI by fax on September

13, 2018.

       69.      Defendant FBI acknowledged receipt of the Request on September 14, 2018 by

email. A copy of the email is attached as Exhibit C.

       70.      The FBI has produced no documents responsive to the Law Enforcement Request,

nor has the FBI provided any reasons for withholding responsive documents. More than twenty

business days have elapsed without a response. Plaintiffs have therefore constructively exhausted

their administrative remedies with respect to this issue. 5 U.S.C. §§ 552(a)(6)(A)(i),

552(a)(6)(C)(i).

       71.      By letter dated October 5, 2018, the FBI granted Plaintiffs’ request for a fee

limitation as an “educational institution” requester. A copy of the letter is attached as Exhibit D.

       72.      The FBI has not issued a determination with respect to Plaintiffs’ request for a

public interest fee waiver. Because the FBI has not issued a determination within twenty business

days, Plaintiffs have constructively exhausted their administrative remedies on this issue.

       73.      In its October 5, 2018 letter, the FBI denied Plaintiffs’ request for expedited

processing.

       74.      Plaintiffs timely appealed the FBI’s denial of expedited processing by letter dated

December 12, 2018, which was received on December 13, 2018. A copy of Plaintiffs’ appeal is

attached as Exhibit E.




                                                 17
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 18 of 31



       75.     Plaintiffs’ administrative appeal from the FBI’s denial of expedited processing was

denied by letter dated December 18, 2018, thereby exhausting Plaintiffs’ administrative remedies.

A copy of the decision is attached as Exhibit F.

       76.     The FBI has assigned Plaintiffs’ FOIA request tracking number 1416471-000 and

Plaintiffs’ appeal tracking number is DOJ-AP-2019-001448.

                               Drug Enforcement Administration

       77.     Plaintiffs submitted the Law Enforcement Request to the DEA by email on

September 10, 2018.

       78.     Defendant DEA formally acknowledged receipt of the Request by phone call on

September 14, 2018.

       79.     In a letter dated September 18, 2018, DEA extended its time to respond beyond the

statutory 10-day extension, citing “unusual circumstances.” 5 U.S.C. § 552(a)(6)(B). A copy of

the letter is attached as Exhibit G.

       80.     The DEA has produced no documents responsive to the Law Enforcement Request,

nor has the DEA provided any reasons for withholding responsive documents. More than thirty

business days have elapsed without a response. Plaintiffs have therefore constructively exhausted

their administrative remedies with respect to this issue. 5 U.S.C. §§ 552(a)(6)(A)(i),

552(a)(6)(C)(i).

       81.     In its September 18, 2018 letter, the DEA granted Plaintiffs’ request for a fee

limitation as a “representative of the news media.”

       82.     The DEA has not issued a determination with respect to Plaintiffs’ request for a

public interest fee waiver. Because the DEA has not issued a determination within twenty business

days, Plaintiffs have constructively exhausted their administrative remedies on this issue.



                                                18
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 19 of 31



       83.     In a letter dated September 24, 2018, the DEA denied Plaintiffs’ request for

expedited processing. A copy of the letter is attached as Exhibit H.

       84.     Plaintiffs timely appealed the DEA’s denial of expedited processing by letter dated

December 12, 2018, which was received on December 13, 2018. A copy of Plaintiffs’ Appeal is

attached as Exhibit I.

       85.     Plaintiffs’ administrative appeal from DEA’s denial of expedited processing was

denied by letter dated December 18, 2018, thereby exhausting Plaintiffs’ administrative remedies.

A copy of the decision is attached as Exhibit J.

       86.     The DEA has assigned Plaintiffs’ FOIA request tracking number 18-01069-F and

Plaintiffs’ appeal tracking number is DOJ-AP-2019-001447.

                                    DOJ Criminal Division

       87.     Plaintiffs submitted the Law Enforcement Request to the DOJ-CD by email on

September 10, 2018.

       88.     Defendant DOJ-CD formally acknowledged receipt of the Request in a letter dated

September 20, 2018. A copy of the letter is attached as Exhibit K.

       89.     In its September 20, 2018 letter, DOJ-CD invoked a 10-day extension to respond

to the request, citing “unusual circumstances.” 5 U.S.C. § 552(a)(6)(B).

       90.     The DOJ-CD has produced no documents responsive to the Law Enforcement

Request, nor has the DOJ-CD provided any reasons for withholding responsive documents. More

than thirty business days have elapsed without a response. Plaintiffs have therefore constructively

exhausted their administrative remedies with respect to this issue. 5 U.S.C. §§ 552(a)(6)(A)(i),

552(a)(6)(C)(i).




                                                19
            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 20 of 31



       91.      The DOJ-CD has not issued a determination with respect to Plaintiffs’ request for

a public interest fee waiver or a limitation of fees. Because the DOJ-CD has not issued a

determination within twenty business days, Plaintiffs have constructively exhausted their

administrative remedies on this issue.

       92.      In its September 20, 2018 letter, the DOJ-CD denied Plaintiffs’ request for

expedited processing.

       93.      Plaintiffs timely appealed the DOJ-CD’s denial of expedited processing by letter

dated December 12, 2018, sent via overnight courier. A copy of Plaintiffs’ Appeal is attached as

Exhibit L.

       94.      Plaintiffs’ administrative appeal from DOJ-CD’s denial of expedited processing

was denied by letter dated December 18, 2018, thereby exhausting Plaintiffs’ administrative

remedies. A copy of the decision is attached as Exhibit M.

       95.      The DOJ-CD has assigned Plaintiffs’ FOIA request tracking number CRM-

300680988 and Plaintiffs’ Appeal tracking number is DOJ-AP-2019-001449.

                            Immigration and Customs Enforcement

       96.      Plaintiffs submitted the Law Enforcement Request to ICE by email on September

10, 2018.

       97.      Defendant ICE formally acknowledged receipt of the Request in an email dated

September 11, 2018. A copy of the email is attached as Exhibit N.

       98.      In its September 11, 2018 email, ICE invoked a 10-day extension to respond to the

request, citing “unusual circumstances.” 5 U.S.C. § 552(a)(6)(B).

       99.      ICE has produced no documents responsive to the Law Enforcement Request, nor

has ICE provided any reasons for withholding responsive documents. More than thirty business



                                               20
            Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 21 of 31



days have elapsed without a response. Plaintiffs have therefore constructively exhausted their

administrative remedies with respect to this issue. 5 U.S.C. §§ 552(a)(6)(A)(i), 552(a)(6)(C)(i).

       100.     ICE has not issued a determination with respect to Plaintiffs’ request for a public

interest fee waiver. Because ICE has not issued a determination within twenty business days,

Plaintiffs have constructively exhausted their administrative remedies on this issue.

       101.     ICE has not issued a determination with respect to Plaintiffs’ request for expedited

processing. Because ICE has not issued a determination within twenty business days, Plaintiffs

have constructively exhausted their administrative remedies on this issue.

       102.     ICE has assigned Plaintiffs’ FOIA request tracking number 2018-ICFO-60213.

                                 Customs and Border Protection

       103.     Plaintiffs submitted the Law Enforcement Request to the CBP by letter postmarked

September 10, 2018.

       104.     Defendant CBP formally acknowledged receipt of the Request by email on

November 27, 2018. A copy of the email is attached as Exhibit O.

       105.     CBP has not issued a determination with respect to Plaintiffs’ request on any issue.

Because the CBP has not issued a determination within twenty business days, Plaintiffs have

constructively exhausted their administrative remedies. 5 U.S.C. § 552(a)(6)(C)(i).

       106.     CBP has assigned Plaintiffs’ FOIA request tracking number CBP-2019-013335.

                                    Internal Revenue Service

       107.     Plaintiffs submitted the Law Enforcement Request to the IRS by fax on September

13, 2018.

       108.     Defendant IRS acknowledged receipt of the Request on September 13, 2018.




                                                 21
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 22 of 31



       109.    By letter dated October 4, 2018, the IRS indicated that it would not process

Plaintiffs’ request as written because it did not provide sufficient detail about the records requested.

The letter instructed Plaintiffs to contact IRS by phone or to submit a letter in response by

November 8, 2018. A copy of the letter is attached as Exhibit P.

       110.    Plaintiffs attempted to contact Disclosure Tax Law Specialist, Bernard McDade, by

phone three times, on October 31, 2018, November 1, 2018, and November 5, 2018. On none of

these occasions were Plaintiffs able to speak with Mr. McDade.

       111.    Plaintiffs responded to the IRS’s October 4, 2018 letter by letter dated November

8, 2018, in which they provided additional details regarding the scope of the request and asked the

IRS to process the request as written. A copy of Plaintiffs’ response is attached as Exhibit Q.

       112.    Mr. McDade of the IRS responded to Plaintiffs’ November 8, 2018 letter by

voicemail message on November 19, 2018. Plaintiffs have since spoken with Mr. McDade and

have exchanged information in an effort to facilitate IRS’s search for responsive records.

       113.    IRS has yet to produce or withhold any responsive records or to provide a basis for

denying the request. Because more than twenty business days have elapsed without a response,

Plaintiffs have constructively exhausted their administrative remedies on this issue. 5 U.S.C. §

552(a)(6)(C)(i).

       114.    The IRS has not issued a determination with respect to Plaintiffs’ request for a

public interest fee waiver or limitation of fees. Because the IRS has not issued a determination

within twenty business days, Plaintiffs have constructively exhausted their administrative

remedies on this issue.




                                                  22
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 23 of 31



       115.    The IRS has not issued a determination with respect to Plaintiffs’ request for

expedited processing. Because the IRS has not issued a determination within ten business days,

Plaintiffs have constructively exhausted their administrative remedies on this issue.

       116.    The IRS has assigned Plaintiffs’ FOIA request tracking number F18257-0012.

                                   United States Secret Service

       117.    Plaintiffs submitted the Law Enforcement Request to the USSS by email on

September 10, 2018.

       118.    Defendant USSS acknowledged receipt of the Request on October 9, 2018, by letter

dated October 22, 2018. A copy of the letter is attached as Exhibit R.

       119.    The USSS has yet to produce or withhold any responsive records or to provide a

basis for denying the request. Because more than twenty business days have elapsed without a

response, Plaintiffs have constructively exhausted their administrative remedies. 5 U.S.C.

§ 552(a)(6)(C)(i).

       120.    The USSS granted Plaintiffs’ request for a limitation of fees as an “educational

institution” requester in its October 22, 2018 letter.

       121.    The USSS has not issued a determination with respect to Plaintiffs’ request for a

public interest fee waiver. Because the USSS has not issued a determination within twenty business

days, Plaintiffs have constructively exhausted their administrative remedies on this issue.

       122.    The USSS has not issued a determination with respect to Plaintiffs’ request for

expedited processing. Because the USSS has not issued a determination within ten business days,

Plaintiffs have constructively exhausted their administrative remedies on this issue.

       123.    The USSS has assigned Plaintiffs’ FOIA request tracking number 20190014.




                                                  23
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 24 of 31



                                 DOJ Office of Inspector General

        124.    Plaintiffs submitted the OIG Request to the DOJ-OIG by email on September 10,

2018.

        125.    Defendant DOJ-OIG formally acknowledged receipt of the OIG Request by letter

dated September 28, 2018, which also constituted DOJ-OIG’s final response. A copy of the letter

is attached as Exhibit S.

        126.    In its September 28, 2018 letter, DOJ-OIG provided Plaintiffs with links to three

publicly available documents as its response to the request and notified Plaintiffs that it was closing

the request.

        127.    Plaintiffs timely appealed DOJ-OIG’s response by letter dated December 5, 2018,

sent via overnight courier and received December 6, 2018. A copy of Plaintiffs’ Appeal is attached

as Exhibit T.

        128.    Because more than twenty business days have elapsed without a response, Plaintiffs

have constructively exhausted their administrative remedies. 5 U.S.C. § 552(a)(6)(A)(ii).

        129.    DOJ-OIG has not issued a determination with respect to Plaintiffs’ request for a

public interest fee waiver or limitation of fees. Because DOJ-OIG has not issued a determination

within twenty business days, Plaintiffs have constructively exhausted their administrative

remedies on this issue.

        130.    DOJ-OIG has not issued a determination with respect to Plaintiffs’ request for

expedited processing. Because DOJ-OIG has not issued a determination within ten business days,

Plaintiffs have constructively exhausted their administrative remedies on this issue.

        131.    DOJ-OIG has assigned Plaintiffs’ FOIA request tracking number 18-OIG-505.

Plaintiffs’ appeal tracking number is DOJ-AP-2019-001378.



                                                  24
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 25 of 31



                                DHS Office of Inspector General

        132.    Plaintiffs submitted the OIG Request to the DHS-OIG by fax on September 13,

2018.

        133.    Defendant DHS-OIG formally acknowledged receipt of the OIG Request on

September 13, 2018, by letter dated September 21, 2018. A copy of the letter is attached as Exhibit

U.

        134.    In its September 21, 2018 letter, DHS-OIG invoked a 10-day extension to respond

to the request, citing “unusual circumstances.” 5 U.S.C. § 552(a)(6)(B).

        135.    DHS-OIG has produced no documents responsive to the OIG Request, nor has the

DHS-OIG provided any reasons for withholding responsive documents. More than thirty business

days have elapsed without a response. Plaintiffs have therefore constructively exhausted their

administrative remedies with respect to this issue. 5 U.S.C. §§ 552(a)(6)(A)(i), 552(a)(6)(C)(i).

        136.    DHS-OIG has not issued a determination with respect to Plaintiffs’ request for a

public interest fee waiver or limitation of fees. Because DHS-OIG has not issued a determination

within twenty business days, Plaintiffs have constructively exhausted their administrative

remedies on this issue.

        137.    DHS-OIG denied Plaintiffs’ request for expedited processing in its September 21,

2018 letter.

        138.    Plaintiffs timely appealed DHS-OIG’s denial of expedited processing by letter

dated December 12, 2018, sent via overnight courier. A copy of the Plaintiffs’ appeal is attached

as Exhibit V.

        139.    Because more than twenty business days have elapsed without a response, Plaintiffs

have constructively exhausted their administrative remedies. 5 U.S.C. § 552(a)(6)(A)(ii).



                                                25
          Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 26 of 31



         140.   DHS-OIG has assigned Plaintiffs’ FOIA request tracking number 2018-IGFO-

00203.

                             Treasury Office of Inspector General

         141.   Plaintiffs submitted the OIG Request to the Treasury-OIG by fax on September 13,

2018.

         142.   Defendant Treasury-OIG formally acknowledged receipt of the OIG Request by

letter dated September 14, 2018. A copy of the letter is attached as Exhibit W.

         143.   In its September 14, 2018 letter, Treasury-OIG invoked a 10-day extension to

respond to the request, citing “unusual circumstances.” 5 U.S.C. § 552(a)(6)(B).

         144.   Treasury-OIG has produced no documents responsive to the Law Enforcement

Request, nor has the Treasury-OIG provided any reasons for withholding responsive documents.

More than thirty business days have elapsed without a response. Plaintiffs have therefore

constructively exhausted their administrative remedies with respect to this issue. 5 U.S.C. §§

552(a)(6)(A)(i), 552(a)(6)(C)(i).

         145.   Treasury-OIG has not issued a determination with respect to Plaintiffs’ request for

a public interest fee waiver or limitation of fees. Because Treasury-OIG has not issued a

determination within twenty business days, Plaintiffs have constructively exhausted their

administrative remedies on this issue.

         146.   In its September 14, 2018 letter, Treasury-OIG granted Plaintiff’s request for

expedited processing.

         147.   Treasury-OIG has assigned Plaintiffs’ FOIA request tracking number 2018-09-072.




                                                26
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 27 of 31



                      Treasury Inspector General for Tax Administration

        148.   Plaintiffs submitted the OIG Request to the TIGTA by email on September 10,

2018.

        149.   Defendant TIGTA formally acknowledged receipt of the OIG Request by letter

dated September 12, 2018. A copy of the letter is attached as Exhibit X.

        150.   In a letter dated October 4, 2018, TIGTA reported that it had conducted a search

and did not find any documents responsive to Plaintiffs’ FOIA request. A copy of the letter is

attached as Exhibit Y.

        151.   Plaintiffs timely appealed TIGTA’s October 4, 2018 response by letter dated

December 5, 2018, sent via overnight courier. A copy of Plaintiffs’ appeal is attached at Exhibit

Z.

        152.   Because more than twenty business days have elapsed without a response, Plaintiffs

have constructively exhausted their administrative remedies with respect to TIGTA’s “no records”

response to the request. 5 U.S.C. § 552(a)(6)(A)(ii).

        153.   In its October 4, 2018 letter, TIGTA determined Plaintiffs’ fee waiver request to be

moot, as the costs incurred were less than twenty-five dollars. Plaintiffs’ December 5, 2018 appeal

reasserts their entitlement to a fee waiver and limitation of fees.

        154.   Defendant TIGTA denied Plaintiffs’ request for expedited processing in its initial

September 12, 2018 letter acknowledging receipt.

        155.   Plaintiffs timely appealed TIGTA’s denial of expedited processing within the ten-

day deadline, by letter postmarked on September 22, 2018, sent via USPS Priority Mail. A copy

of Plaintiffs’ appeal is attached as Exhibit AA.




                                                   27
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 28 of 31



       156.    In a letter dated October 5, 2018, TIGTA indicated that it considered Plaintiffs’

September 22, 2018 appeal on the issue of expedited processing moot because TIGTA had issued

a final response to the request in its October 4, 2018 letter. A copy of the letter is attached as

Exhibit BB. Plaintiffs’ December 5, 2018 appeal challenging TIGTA’s final response reasserts

Plaintiffs’ entitlement to expedited processing.

       157.    Because more than twenty business days have elapsed without a response to both

of Plaintiffs’ appeals, Plaintiffs have constructively exhausted their administrative remedies

regarding their requests for fee waiver, limitation of fees, and expedited processing.

       158.    TIGTA assigned Plaintiffs’ FOIA request tracking number 2018-FOI-00260.

                                   FIRST CAUSE OF ACTION
                                (Failure to provide records promptly)

       159.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       160.    Defendants have failed to make the records sought in the Requests promptly

available in violation of 5 U.S.C. § 552(a)(3)(A).

                                  SECOND CAUSE OF ACTION
                                (Failure to provide a timely response)

       161.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       162.    Defendants have failed to provide a response to the Requests in violation of 5

U.S.C. § 552(a)(6)(A).

                                 THIRD CAUSE OF ACTION
                    (Failure to make a reasonable effort to search for records)

       163.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.


                                                   28
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 29 of 31



       164.    Defendants have failed to make a reasonable effort to search for records responsive

to Plaintiffs’ request in violation of 5 U.S.C. § 552(a)(3)(C).

                                FOURTH CAUSE OF ACTION
                                 (Improperly withheld records)

       165.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       166.    Defendants have wrongfully withheld specific responsive records, or portions

thereof, in violation of 5 U.S.C. §§ 552(a)(3)(A) and (6)(A). Defendants have no proper basis to

withhold responsive records under 5 U.S.C. § 552(b) or otherwise. Nor do Defendants have a

proper basis to exclude records from FOIA under 5 U.S.C. § 552(c).

                                  FIFTH CAUSE OF ACTION
                            (Failure to grant public interest fee waiver)

       167.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       168.    Defendants have failed to grant Plaintiffs’ request for a public interest fee waiver

in violation of 5 U.S.C. § 552(a)(4)(A).

                                  SIXTH CAUSE OF ACTION
                                (Failure to grant limitation of fees)

       169.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       170.    Defendants have failed to grant Plaintiffs’ request for a limitation of fees in

violation of 5 U.S.C. § 552(a)(4)(A).

       171.    This claim is not asserted against Defendants FBI, DEA, and USSS to the extent

that those agencies have granted one or more Plaintiffs a fee limitation as either an “educational

institution” or “representative of the news media.”


                                                 29
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 30 of 31



                               SEVENTH CAUSE OF ACTION
                              (Failure to grant expedited processing)

       172.     Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       173.     Defendants have failed to grant Plaintiffs’ request for expedited processing in

violation of 5 U.S.C. § 552(a)(6)(E).

       174.     This claim is not asserted against Defendant Treasury-OIG because it granted

Plaintiffs expedited processing.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

           A.      Order Defendants to search for all records responsive to the Requests;

           B.      Order Defendants to process and release all records responsive to the Requests

                   immediately;

           C.      Declare whether any exemptions claimed prior to and in the course of this

                   litigation are proper, and order disclosure of all non-exempt records or portions

                   thereof;

           D.      Declare that Defendants wrongfully failed to grant Plaintiffs’ request for

                   expedited processing;

           E.      Order Defendants to process Plaintiffs’ Requests expeditiously;

           F.      Enjoin Defendants from charging Plaintiffs search, review, or duplication fees

                   for processing the Requests;

           G.      Declare that Plaintiffs are entitled to a public interest fee waiver;

           H.      Declare that Plaintiffs are entitled to a limitation of fees;




                                                  30
         Case 1:18-cv-01488-LJV Document 5 Filed 01/18/19 Page 31 of 31



           I.     Award Plaintiffs their costs and reasonable attorneys’ fees incurred in this

                  action pursuant to 5 U.S.C. § 552(a)(4)(E); and

           J.     Grant any such other relief as the Court may deem just and proper.



                                                     Respectfully submitted,

                                                     /s/Jonathan Manes
Brett Max Kaufman*                                   Jonathan Manes
Vera Eidelman*                                       Alex Betschen, Student Attorney†
American Civil Liberties Union                       RJ McDonald, Student Attorney†
 Foundation                                          Colton Kells, Student Attorney†
125 Broad Street, 18th Floor                         Civil Liberties and Transparency Clinic
New York, NY 10004                                   University at Buffalo School of Law
Tel: 212-549-2500                                    507 O’Brian Hall, North Campus
bkaufman@aclu.org                                    Buffalo, NY 14260-1100
veidelman@aclu.org                                   Tel: 716-645-6222
                                                     Fax: 716-645-6199
                                                     jmmanes@buffalo.edu



 Jennifer Stisa Granick*                             Scarlet Kim*
 American Civil Liberties Union                      Caroline Wilson Palow*
   Foundation                                        Privacy International
 39 Drumm Street                                     62 Britton Street
 San Francisco, CA 94111                             London EC1M 5UY
 Tel: 415-343-0758                                   United Kingdom
 jgranick@aclu.org                                   Tel: +44 (0)203-422-4321
                                                     scarlet@privacyinternational.org
 .
 *Not yet admitted in this District.
 †
   Application for student practice pursuant to L. Civ. R. 83.6 forthcoming.

Dated: January 18, 2019
       Buffalo, New York




                                                31
